Action for a judgment declaring an ordinance of the defendant city illegal and void and for an injunction restraining its enforcement. Defendants appeal from an order granting plaintiffs’ motions to strike out the answer and for judgment on the pleadings and denying defendants’ cross motion to strike out several allegations of the complaint, and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Johnston, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.